 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARTAY L. SCRUGGS,                                 No. 2:19-cv-0032 AC P
12                      Plaintiff,
13          v.                                         ORDER
14   A.W. PETTERSON, et al.,
15                      Defendants.
16

17          Plaintiff is a civilly committed detainee1 proceeding pro se with a civil rights action

18   pursuant to 42 U.S.C. § 1983. By order filed February 7, 2019, the undersigned ordered plaintiff

19   to either submit an application to proceed in forma pauperis or pay the required fees in the

20   amount of $400.00. ECF No. 3. In response to that order, plaintiff has requested that the court

21   withdraw the fees from his account because the prison will not take the money out of his account.

22   ECF No. 5.

23          It is unclear whether plaintiff is claiming that he has the entire $400.00 in his account and

24   is unable to withdraw it, or if he is attempting to have the prison send the filing fee in increments

25   as it does when the plaintiff is a prisoner who has been granted leave to proceed in forma

26   pauperis. In this case, plaintiff has represented that he is a civil commitment detainee. This

27
     1
       Although plaintiff appears to be in the custody of the California Department of Corrections, he
28   asserts that he is a civil commitment detainee. ECF No. 1 at 4.
                                                      1
 1   means that if he is granted leave to proceed in forma pauperis, the filing fee will be waived and he
 2   will not have to pay it at all. If plaintiff does not have enough money to pay the $400.00 in fees,
 3   he should file an application to proceed in forma pauperis. If plaintiff does have enough money
 4   to pay the fee, he should complete a withdrawal slip and turn it in to the proper prison staff
 5   member and notify the court if they refuse to process his request.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Plaintiff’s request for the court to withdraw the filing and service fees from his trust
 8   account (ECF No. 5) is denied without prejudice.
 9          2. Plaintiff shall have thirty days from the service of this order to either (1) file an
10   application to proceed in forma pauperis if he does not have enough money to pay the fees all at
11   once, or (2) pay the required fees in the amount of $400.00. If plaintiff tries to submit a request to
12   withdraw funds from his trust account and his request is denied, he should notify the court.
13   Failure to comply with this order will result in a recommendation that this action be dismissed.
14          3. The Clerk of the Court is directed to send plaintiff a new, non-prisoner Application to
15   Proceed In Forma Pauperis.
16   DATED: March 19, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
